 

Exhibit 10.54

 

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

AMENDATORY AGREEMENT (this “Amendment”), dated as of April 13, 2012, by and
between VORNADO REALTY TRUST, a Maryland real estate investment trust (the
“Company”), and MICHAEL D. FASCITELLI (the “Executive”). 

WHEREAS, the Company and Executive entered into an Employment Agreement dated as
of March 8, 2002 to set forth the terms of the Executive’s employment by the
Company (which amended and restated in its entirety a December 2, 1996
employment agreement between Executive and the Company) and which was
subsequently amended on October 31, 2002 and December 29, 2008 (as previously
amended, the “Existing Employment Agreement”); and

WHEREAS, the Company and the Executive desire to amend the Existing Employment
Agreement as provided in this Amendment;

NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein and for other good and valuable consideration, the receipt, adequacy and
legal sufficiency of which are hereby acknowledged, the Company and Executive
mutually agree as follows:

1.                  Section 6(d) of the Existing Employment Agreement is hereby
amended by deleting clause (xi) thereof in its entirety and replacing it with
“[Intentionally left blank].”

2.                  Notwithstanding the terms of any award agreements between
the Company and the Executive with respect to awards granted to Executive prior
to January 1, 2012 under the Company’s 2006 Omnibus Share Plan, as amended, or
the Company’s 2010 Omnibus Share Plan that make reference to the definition of
“Good Reason” in an employee’s employment agreement, the definition of “Good
Reason” in effect under the Existing Employment Agreement prior to the date
hereof will continue to be used for such prior award agreements.

3.                  The defined term “Agreement” will mean the Existing
Employment Agreement as amended by this Amendment and as it may be further
amended or modified from time to time.

4.                  Except as amended herein, the Employment Agreement shall
remain in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

                                                            VORNADO REALTY TRUST

 

 

 

                                                            By: /s/ Alan J.
Rice_________

                                                                   Name:  Alan
J. Rice

                                                                   Title: 
  Senior Vice President

 

 

 

                                                            /s/ Michael D.
Fascitelli_____

                                                            Michael D.
Fascitelli